Citation Nr: 1400590	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-23 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic sinusitis.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for high frequency sensorineural hearing loss.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to service connection for degenerative joint disease, bilateral knees.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968, November 1968 to May 1973 and March 1974 to August 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for high frequency sensorineural hearing loss, tinnitus, high cholesterol and allergic sinusitis.  

The rating decision also reopened and denied claims for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, and service connection for sleep apnea.  The rating decision observed that these issues had been denied on the merits by a March 2006 rating decision.  However, since the Veteran submitted new and material evidence in December 2006, the June 2007 rating decision should have addressed entitlement to service connection for these disabilities on the merits.  38 C.F.R. § 3.156(b) (new and material evidence received prior to the expiration of the appeal period is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As a result, the Board will address these claims on the merits without undertaking a new and material evidence analysis.  

This matter also comes before the Board on appeal from an August 2007 rating decision that denied service connection for degenerative joint disease, bilateral knees.  

The issues of service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II; high frequency sensorineural hearing loss; tinnitus; sleep apnea; and degenerative joint disease, bilateral knees, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence or competent and credible lay evidence that the Veteran has allergic sinusitis.

2.  The Veteran's high cholesterol is a laboratory finding and is not considered to be a disability for VA purposes.


CONCLUSIONS OF LAW

1.  Allergic sinusitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  High cholesterol disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a May 2005 letter.  Dingess notice was provided in a January 2007 letter.  The case readjudicated in a May 2009 statement of the case.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private medical records, medical records from Eglin AFB Hospital and statements from the Veteran and lay witnesses.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed below, the evidence is negative for any current allergic sinusitis, and high cholesterol is not a disability for VA purposes.  Thus, the first McLendon element is not satisfied with respect to either claim.  Therefore, a remand in order to obtain an opinion regarding either issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).



Allergic Sinusitis

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for allergic sinusitis.  The inservice and post-service medical evidence is simply negative for complaints, symptoms, findings, diagnoses or treatment related to allergic sinusitis.  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that he has allergic sinusitis do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has current allergic sinusitis) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

The Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Accordingly, service connection for allergic sinusitis is denied.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for allergic sinusitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

High Cholesterol

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for high cholesterol.  High cholesterol is not a disability for VA purposes.  

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, supra at 225; see also Rabideau, supra.  

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for high cholesterol.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for allergic sinusitis is denied.

Service connection for high cholesterol is denied.  


REMAND

The issues of service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II; high frequency sensorineural hearing loss; tinnitus; sleep apnea; and degenerative joint disease, bilateral knees, require additional development.  

The report of an August 2006 audiogram performed at Eglin AFB Hospital appears to show that the Veteran has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2013).  The Veteran implicitly contends that he has noticed hearing loss since active duty.  He is competent to so testify.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  He further contends that a physician and audiologist at Elgin AFB Hospital told him that his type of military noise exposure was the most likely cause of his tinnitus and hearing loss.  Since this evidence raises the possibility that the Veteran's high frequency sensorineural hearing loss and tinnitus are due to active duty, the Board finds that a remand of these issues is necessary in order for the RO to obtain VA medical opinions.  See McLendon, supra. 

In this regard, the Board observes that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The decision in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.

Medical records from Elgin AFB Hospital include a diagnosis of severe obstructive sleep apnea.  In December 2006, the Veteran submitted statements from lay witnesses that they had observed him have difficulty sleeping and trouble with snoring during active duty.  They are competent to so testify.  See Falzone, supra.  Since this evidence raises the possibility that the Veteran's sleep apnea is due to active duty, the Board finds that a remand of this issue is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra.

The June 2007 rating decision on appeal denied service connection for hypertension, secondary to service-connected diabetes mellitus, in part because the Veteran's hypertension predated the diabetes mellitus.  However, in an August 2006 medical report, a physician at Elgin AFB Hospital relates that there certainly was a strong likelihood that the Veteran's onset of hyperlipidemia in 1990 was just the beginning of the onset of the Veteran's metabolic syndrome, which fit with the type 2 diabetes mellitus, hypertension and hyperlipemia.  This medical opinion is significant because it suggests that the Veteran's diabetes mellitus predated or had onset at the same time as his hypertension.  Since this medical opinion raises the possibility that the Veteran's hypertension is secondary to his service-connected diabetes mellitus, the Board finds that a remand of this issue is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra.  

In the August 2006 medical report, the physician at Elgin AFB Hospital also relates that he suspected that the Veteran's active duty physical fitness certainly could be a factor in his right knee osteoarthritis, more so than a 1967 stress fracture of the left shaft of the right tibia.    

The report of a July 2007 VA examination ignores this August 2006 medical opinion.  Rather, the VA examination report provides that the Veteran's active duty stress fractures would not result in any problems related to degenerative joint disease of the knees.  The VA examination report also relates that his retirement physical did not mention any joint problem.  However, the Veteran's service treatment records show that he did in fact complain of joint pain at separation in August 1968, and the accompanying physician's summary and elaboration notes a history of a swollen left knee.  The Board also notes that there is a service medical record showing a complaint of right knee pain in 1980 (apparently an entry referenced by the VA examiner and described as the only complaint in service).  

Thus, the Board finds that the July 2007 VA examination report is inadequate as it was not based on the complete facts, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss disability and tinnitus that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the audiogram, clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: (1) whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss disability is related to the Veteran's active duty; and (2) whether it is at least as likely as not (50 percent or more likelihood) that any current tinnitus is related to the Veteran's active duty.

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  See Ledford, supra.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.

The examiner is requested to provide a rationale for any opinion expressed. 

2.  Arrange for an examination to determine the nature, extent and etiology of any sleep apnea that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any other tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current sleep apnea is related to the Veteran's active duty.

The examiner is requested to provide a rationale for any opinion expressed.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hypertension that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current hypertension is proximately due to or chronically aggravated by the Veteran's service-connected diabetes mellitus, type II.  In doing so, the examiner is asked to respond to the August 2006 medical opinion that suggests that the Veteran's diabetes mellitus could have predated his hypertension.

The examiner is requested to provide a rationale for any opinion expressed.  

4.  Arrange for an examination to determine the nature, extent and etiology of any degenerative joint disease of the knees that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any other tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current degenerative joint disease of the knees is related to the Veteran's active duty.  In doing so, the examiner is asked to respond to the August 2006 medical opinion that the Veteran's active duty physical fitness certainly could be a factor in his right knee osteoarthritis.  The examiner should also discuss all relevant service treatment records.

The examiner is requested to provide a rationale for any opinion expressed.

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


